                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  Michael Yurkovic,
                                                                 Civil Action No.
                       Plaintiff,                          3:1 6-cv-53 39 (PGS) (LHG)

  v.                                                            MEMORANDUM
                                                                 AND ORDER
  New Jersey Higher Education           Student
  Assistance Authority, et al.,

                       Defendants.




SHERIDAN, U.S.D.J.

       This matter comes before the Court on six motions: (1) a motion for summary judgment

filed by Defendant Trans Union Corp. (ECF No. 62); (2) a motion for summary judgment filed by

Defendant Russell P. Goldman (ECF No. 63); (3) a motion for summary judgment filed by

Defendant New Jersey Higher Education Student Assistance Authority (HESAA) (ECF No. 65);

(4) a cross-motion for summary judgment filed by Plaintiff Michael V. Yurkovich (ECF No. 77);

(5) a motion for sanctions filed by Defendant Goldman (ECF No. 84); and (6) a motion to strike

Plaintiff’s statement of material facts and an affidavit of Joseph A. Bahgat in opposition to

Defendants’ summary judgment motions (ECF No. 80). For the reasons stated herein, Defendants

are entitled to summary judgment except on Plaintiff’s claim for declaratory judgment, on which

HESAA concedes that Plaintiff is entitled to his day in court, and Plaintiffs FCRA negligence

claim against HESAA.
                                           BAcKGRouND

        Plaintiff is a member of the New Brunswick Police Department. (Amended Complaint,

ECF No. 22, at ¶ 2). Plaintiff was married to Amber Pagliere from July 18, 2006, until their divorce

on September 2, 2011. (Goldman’s Statement of Undisputed Material Facts,         ¶ 2;   Declaration of

Ann F. Kiernan (Kiernan Deci.), Ex. A, Deposition of Amber Pagliere (Pagliere Dep.) at 9:25 to

25; Kiernan Decl., Ex. D, Final Judgment of Divorce). During their relationship, Pagliere took out

student loans from Defendant HESAA to finance her education at Rutgers University. (Pagliere

Dep. at 11:5 to 20; Kiernan Deci., Ex. B, Deposition of Michael V. Yurkovic (Yurkovic Dep.) at

10:20 to 16:17). Plaintiff purportedly co-signed at least two of those loans. (Pagliere Dep. at 11:5

to 20; Yurkovic Dep. at 10:20 to 16:17). Those loans were for $5,500, signed on August 7, 2004,

and for $7,250, signed on January 11, 2005, respectively.’ (Pagliere Dep. at 11:5 to 20; Yurkovic

Dep. at 10:20 to 16:17).

        On May 1, 2007, just before graduating, Pagliere consolidated her loans with HESAA.

(Pagliere Dep. at 12:7 to 13:3). Pagliere signed her husband’s name on the document, but claims

he gave her permission to do so. (Pagliere Dep. at 13:4 to 21). Plaintiff admits that he discussed

the loan consolidation with Pagliere at the time; but denies giving her permission to sign his name.

(Yurkovic Dep. at 25:7 to 21).

       Pagliere eventually failed to make payments on the loan, and the loan defaulted. (Pagliere

Dep. at 17:1 to 19). As a result, the HESAA servicing system forwarded the necessary information

about the defaulting parties to the New Jersey Department of the Treasury. In turn, Yurkovic’s




 Plaintiff and Pagliere were in a co-habitant relationship for “quite a few years before [they] got
married.” (Pagliere Dep. at 10:8).


                                                 2
2011 state income tax refund was reduced by the outstanding loan balance.2 (Kiernan Deci., Ex. J,

Deposition of Russell Archer3 (Archer Dep.) at 33:7 to 35:13). HESAA also reported the defaulted

consolidated loan to the major credit reporting bureaus. (Archer Dep. at 42:22 to 43:23). HESAA

retained Goldman, a New Jersey attorney, to represent it in collection activities. (Kiernan Deci.,

Ex. C, Deposition of Russell P. Goldman (Goldman Dep.) at 15:16 to 18).

        In March 2012, as set forth above, Plaintiff learned that HESAA had garnished his state

income tax refund. Plaintiff’s counsel contacted HESAA and was referred to Goldman. Goldman

provided Plaintiff with a copy of the promissory note. By fax dated May 24, 2012, Plaintiff’s then

attorney contacted Goldman to notify him that Plaintiff claimed his May 1, 2007 signature on the

consolidated loan had been forged. (Goldman Dep. 52:5 to 19). That day, Goldman forwarded

HESAA’s fraud/forgery packet to the attorney with instructions that Plaintiff should complete

same. (Goldman Dep. 52:5 to 19, 6 1:19 to 62:17). Plaintiff’s attorney acknowledged receipt of the

packet on May 8, 2012 and indicated that he had forwarded the materials to Plaintiff. (Goldman

Dep. at 52:20 to 21; Yurkovic 13). Plaintiff, however, failed to complete the packet. (Goldman

Dep. 53:6 to 13). When asked about the packet during his deposition, Yurkovic stated he did not

recall receiving an affidavit of forgery packet. (Yurkovich Dep. at 61:8 to 64:1).

        Goldman initiated a state court action on behalf of HESAA against Pagliere and Yurkovic

in July 2012. (Goldman Dep. at 77:11 to 18). That case, however, was dismissed or stayed because

Pagliere filed for chapter 13 bankruptcy. (Goldman Dep. 80:13 to 18). Plaintiff claims that in 2014,




2
  More specifically, Russell Archer testified, “Once an account reaches a default status, we submit
a tape to New Jersey Treasury for offsets. They then match it against theirs and send us [a report].”
(Archer Dep. at 34:25-35:3).

 Although the record is unclear regarding Russell Archer’s identity, his deposition, he appears to
be a HESAA employee involved in credit reporting. (Archer Dep. at 37:2 1 to 23, 42:2 to 3).

                                                  3
 HESAA falsely reported to three credit reporting agencies that Plaintiff had defaulted on the

 student loans. (Amended Complaint at ¶ 25).

         On December 8, 2013, Plaintiff contacted Defendant Trans Union to request his consumer

 disclosure. (Declaration of Shameek Dennis4 (Dennis Deci.), ECF No. 62-3, at 4). On March 14,
                                                                             ¶
 2014, Plaintiffs attorney filed a consumer dispute with Trans Union regarding the appearance of

 the HESAA loan on his credit file. (Dennis Deci. at ¶ 6; Yurkovic Dep. at 18 1:22 to 183:2). Trans

 Union claims this was its first notice of any potential inaccuracy relating to Plaintiffs account.

 (Dennis Deci. at   ¶   8). On March 19, 2014, Trans Union initiated a reinvestigation of the dispute

 by contacting HESAA. (Dennis Deci. at             ¶   10). On March 20, 2014, HESAA stated that a

 bankruptcy remark should be added to the account but that the account should continue to be

reported. (Dennis Deci. at     ¶   12). Instead, on March 21, 2014, Trans Union permanently deleted

the account from Plaintiffs Trans Union credit file. (Dennis Deci. at 13). On the same day, Trans
                                                                     ¶
Union sent Plaintiff notice that the account was deleted, but the notice was returned
                                                                                      as
undeliverable. (Dennis Dccl.       ¶J   16-17; Yurkovic Dep. at 183:13 to 184:11).

        In 2015, Plaintiff applied for and was granted credit at Freehold Jeep. (Yurkovic Dep. at

50:23 to 53:1, 124:46 to 125:22). However, in his deposition, Plaintiff said the “the guy who was

setting up the finances questioned [him] on [the loan].” (Id. at 51:19-24). He stated that he suffered

some embarrassment from having to explain his negative credit score. (Id. at 52:14-17).

       In the spring of 2016, Plaintiff claims he applied for a mortgage with Wells Fargo.

(Yurkovic Dep. 54:22 to 59:8). However, he admitted that he did not complete the application

because the process was too lengthy. (Yurkovic Dep. 55:14 to 59:8, 188:14 to 189:23). He received




 According to the certification, Shameek Dennis is “Representative II in the Litigation Support
department of Trans Union, LLC.” (Dennis Deci. at ¶ 1).

                                                       4
a mortgage from another unknown lender. (Yurkovic Dep. 5 5:14 to 59:8, 18 8:14 to 189:23). With

regard to both loans, Plaintiff was unable to identify which consumer reporting agency provided a

credit report and was not able to state that he received any worse mortgage terms because of

information on his credit report. (Yurkovic Dep. 5 1:16 to 53:1, 52:6 to 53:1, 57:23 to 57:25, 59:6

to 13, 189:24 to 19 1:13). Plaintiff admitted there are no other credit applications that may have

been affected by Trans Union’s credit reporting. (Yurkovic Dep. 59:14 to 19).

         Plaintiff then commenced this action in state court in July 2016. (See Notice of Removal,

ECF No. 1, Ex. B, Verified Complaint). Defendant Experian removed the case to this Court on

August 31, 2016. (Notice of Removal). Plaintiff filed an amended complaint on December 7,2016,

alleging five counts for: (1) declaratory judgment that Plaintiff did not sign the consolidation loan,

cannot be held liable for repayment, and other relief (Count One); (2) willful violation of The Fair

Credit Reporting Act; (3) negligent violation of The Fair Credit Reporting Act; (4) defamation;

and (5) invasion of privacy. (Amended Complaint, ECF No. 22).

         Thereafter, HESAA and Goldman each filed a motion to dismiss the amended complaint.

(ECF No. 27, 28). On September 29, 2017, the Court partially granted both motions, dismissing

counts four and five as against HESAA and dismissing counts one, two, and three as against

Goldman. (ECF No. 40). On January 8, 2019, Plaintiff filed a notice of settlement and stipulation

of dismissal as to Defendant Experian. (ECF No. 72). Therefore, the remaining claims are for

declaratory judgment against HESAA and Trans Union (Count one); willful and negligent

violation of the FCRA against HESAA and Trans Union (Counts two and three); defamation

against Goldman and Trans Union (Count four); and invasion of privacy against Goldman (Count

five).




                                                  5
          HESAA concedes that Plaintiff “is entitled to his day
                                                                in court” to try to prove that his
  signature was a forgery (count one       declaratory judgment). However, HESAA, Trans Union,
                                                                                               and
                                       —




  Goldman seek summary judgment on the remaining counts
                                                        .

                                            LEGAL STANDARD

          Summary judgment is appropriate under Fed. R. Civ.
                                                             P. 56(c) when the moving party
  demonstrates that there is no genuine issue of material fact
                                                               and the evidence establishes the moving
 party’s entitlement to judgment as a matter of law. Celote
                                                            x Corp. v. Catrett, 477 U.S. 317, 322-23
 (1986). A factual dispute is genuine if a reasonable jury
                                                           could return a verdict for the non-movant,
 and it is material if, under the substantive law, it would affec
                                                                  t the outcome of the suit. Anderson v.
 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In consideri
                                                             ng a motion for summary judgment, a
 district court may not make credibility determinations or
                                                           engage in any weighing of the evidence;
 instead, the non-moving party’s evidence “is to be belie
                                                          ved and all justifiable inferences are to be
 drawn in his favor.” Marino v. Indus. Crating Co., 358
                                                        F.3d 241, 247 (3d Cir. 2004) (quoting
Anderson, 477 U.S. at 255).

        Once the moving party has satisfied its initial burden, the party
                                                                          opposing the motion must
establish that a genuine issue as to a material fact exists.
                                                             Jersey Cent. Power & Light Co. v. Lacey
Twp., 772 F.2d 1103, 1109 (3d Cir. 1985). The party oppo
                                                        sing the motion for summary judgment
cannot rest on mere allegations and instead must prese
                                                       nt actual evidence that creates a genuine
issue as to a material fact for trial. Anderson, 477 U.S.
                                                          at 248; Siegel Transfer, Inc. v. Carrier
Express, Inc., 54 F.3d 1125, 1130-31 (3d Cir. 1995). “[Uj
                                                          nsupported allegations     ...   and pleadings
are insufficient to repel summary judgment.” Schoch v. First
                                                             Fidelity Bancorp., 912 F.2d 654, 657
(3d Cir. 1990); see also Fed. R. Civ. P. 56(e) (requiring nonm
                                                              oving party to set forth specific facts
showing that there is a genuine issue for trial”). Moreove
                                                           r, only disputes over facts that might



                                                  6
affect the outcome of the lawsuit under governing law will preclude the entry of summary

judgment. Anderson, 477 U.S. at 247-48. If a court determines, after drawing all inferences in

favor of [the non-moving party] and making all credibility determinations in his favor “that no

reasonable jury could find for him, summary judgment is appropriate.” Alevras v. Tacopina, 226

Fed. App’x 222, 227 (3d Cir. 2007).

                                           LEGAL ANALYSIS


                                          HESAA’s Answer

        At the outset, the Court notes that HESAA never filed an answer to Plaintiff’ s amended

complaint. Under Federal Rule of Civil Procedure 1 5(a)(3), “Unless the court orders otherwise,

any required response to an amended pleading must be made within the time remaining to respond

to the original pleading or within 14 days after service of the amended pleading, whichever is

later.” HESAA is directed to file an answer within fourteen days of the date of this opinion.

                                        Statute of Limitations

        Trans Union contends Plaintiff’s FCRA claims are barred by the applicable statute of

limitations. The FCRA provides a two-year statute of limitations, providing that claims brought

thereunder must be commenced “not later than the earlier of (1) 2 years after the date of discovery

by the plaintiff of the violation that is the basis for such liability; or (2) 5 years after the date on

which the violation that is the basis for such liability occurs.” 15 U.S.C.           §   l68lp. In the context of

a federal statute of limitations, “[d]iscovery’ refers   .   .   .   to a plaintiff’s actual discovery of certain

facts.” Merck & Co. v. Reynolds, 559 U.S. 633, 644-46 (2010). “[T]he discovery of the actual

facts, and not the knowledge that those facts give rise to a cause of action, is what causes the statute

of limitations to run.” Win’ v. Bon-Ton Stores, Inc., 134 F. Supp. 3d 852, 858 (M.D. Pa. 2015); see

also Mack v. Equable Ascent Fin., LLC, 748 F.3d 663, 665-66 (5th Cir. 2014).



                                                   7
        Plaintiff’s claim accrued in March 2012, when he learned his state income tax return had

been garnished and contacted HESAA. Plaintiff filed the complaint in state court on July 12, 2016.

Therefore, more than two years had elapsed and Plaintiff’s FCRA claim is barred.5

                                               Damages

        Both HESAA and Trans Union argue that Plaintiff’s claims should be dismissed for failure

to show any damages.6 A consumer “must show that he suffered damages as a result of

inaccurate information.” Sarver v. Experian Information Solutions, 390 F.3d 969, 971 (7th Cir.

2004). “A jury can award actual damages for negligent violations of the FCRA and both actual

and punitive damages for willful violations.” Cortez v. Trans Union, LLC, 617 F.3d 688, 718 (3d

Cir. 2010) (citing 15 U.S.C.   §   1681o, 1681n. “[AJ consumer may be awarded actual damages

even if she is able to obtain credit after explanation of the inaccuracy.” Id. at 719. In addition, “the

FCRA allow[sj recovery for humiliation and embarrassment or mental distress even if the plaintiff

has suffered no out-of-pocket losses.” Id. “Time spent trying to resolve problems with the credit

reporting agency may also be taken into account.” Id.

        Yurkovic has admitted that he was never denied new credit as a result of the account

appearing on his credit report and was unsure whether he had suffered higher interest rates.

(Yurkovic Dep. at 61:1 to 7). He points to his inability to secure a mortgage with Wells Fargo,

stating, “They wouldn’t give me anything until this was sorted out.” (Yurkovic Dep. at 56:23 to

24). He admitted, however, that he was never actually denied a loan from Wells Fargo, but that he


 HESAA, however, did not raise any statute of limitations arguments. See Charpentier v. Godsil,
937 F.2d 859, 863 (3d Cir. 1991) (recognizing that a party’s “[f]ailure to raise an affirmative
defense by responsive pleading or appropriate motion generally results in the waiver of that
defense” (footnotes omitted)).
6
  HESAA has joined in the damages-related arguments advanced by Trans Union (HESAA’s Brief
in Support of Summary Judgment, ECF No. 67, at 14-15).


                                                   8
stopped pursuing the application. (Yurkovic Dep. at 57:6 to 1 8). He was unable to state clearly

that Wells Fargo ever denied him a loan. (Yurkovic Dep. at 57:6 to 25). Plaintiff was ultimately

able to secure a mortgage from another company, which he did not identify. (Yurkovic Dep. at

59:1 to 5). Plaintiff was also unable to say with certainty whether the account affected the rate he

got on his car loan. (Yurkovic Dep. at 59:9 to 13).

        However, Plaintiff has stated that he suffered embarrassment of having to explain his credit

score while applying for a car loan. (Yurkovic Dep. at 52:14-21). “Humiliation and embarrassment

are cognizable injuries under the FCRA; and there is no requirement that a plaintiff provide

corroborating evidence or medical testimony in support of an award of damages.” Dixon-Rollins

v. Experian Info. Solutions, Inc., 753 F. Supp. 2d 452, 461 (E.D. Pa. 2010) (citing Cortez, 617 F.3d

at 719-20). The plaintiff in Dixon-Rollins was permitted to present similar evidence of damages.

See id. Therefore, Plaintiff is permitted to seek recovery based on his embarrassment.

                                    Negligent FCRA Violation

       Notwithstanding the statute of limitations barrier to this action, HESAA and Trans Union

argue that the two FCRA claims against them should be dismissed because the evidence reveals

no dispute that both Defendants took prompt and reasonable steps when Plaintiff notified them

that he disputed his credit report. There are four elements of a cause of action for negligent

violation of the FCRA: “(1) inaccurate information was included in a consumer’s credit report; (2)

the inaccuracy was due to defendant’s failure to follow reasonable procedures to assure maximum

possible accuracy; (3) the consumer suffered injury; and (4) the consumer’s injury was caused by

the inclusion of the inaccurate entry.” Cortez v. Trans Union, LLC, 617 F.3d 688, 708 (3d Cir.

2010) (quoting Philbin v. Trans Union Corp., 101 F.3d 957, 963 (3d Cir. 1996)).




                                                 9
             HESAA’s brief analyzes this issue under 15 U.S.
                                                             C.           §   1681s-2. However, that section
   governs “[djuties of information furnishers” after
                                                      receiving notice of a dispute from “a consume
                                                                                                    r
  reporting agency.” 15 U.S.C.
                                       §   168 ls-2(b)(1), 168 li(a)(2). Plaintiff alleges that
                                                                                                he contacted
  HESAA directly.

          A separate set of procedures apply when furnishers
                                                             7 of information “receiv[e} a notice of
  dispute from a consumer.” 15 U.S.C.
                                                 §   168 ls-2(a)(8)(E) (emphasis added). Those proc
                                                                                                    edures
  require furnishers to:

                     (i) conduct an investigation with respect to the disp
                                                                           uted information;
                    (ii) review all relevant information provided by
                                                                     the consumer with
                    the notice;

                    (iii) complete such person’s investigation of the
                                                                        dispute and report
                    the results of the investigation to the consumer befo
                                                                          re the expiration
                    of the period under section 168 li(a)(1) of this title
                                                                           within which a
                    consumer reporting agency would be required to
                                                                       complete its action
                    if the consumer had elected to dispute the informati
                                                                             on under that
                    section; and

                    (iv) if the investigation finds that the informati
                                                                       on reported was
                    inaccurate, promptly notify each consumer repo
                                                                        rting agency to
                   which the person furnished the inaccurate infor
                                                                         mation of that
                   determination and provide to the agency any
                                                                    correction to that
                   information that is necessary to make the informati
                                                                         on provided by
                   the person accurate.

 15 U.S.C.   §   168 ls-2(8)(E). Furnishers need not follow those steps
                                                                        if “the person receiving a notice
of a dispute from a consumer reasonably deter
                                              mines that the dispute is frivolous or irrelevant
                                                                                                ,
including by reason of the failure of a consume
                                                r to provide sufficient information to investigate
the disputed information.” 15 U.S.C.
                                           §   1681s-2(8)(F). However, the furnisher is required
                                                                                                 to notify




 A debt collector is “called a ‘furnisher’ under the
                                                     statute.” Walton v. EUS CCA, 885 F.3d 1024,
1028 (7th Cir. 2018).

                                                       10
the consumer of a determination “that a dispute is frivolous or irrelevant            .   .   .   not later than 5

business days after making such determination.” 15 U.S.C.         §   168 ls-2(8)(F)(ii).

        It is undisputed that Defendant HESAA promptly initiated an investigation into Plaintiff’s

claims by forwarding him the forgery package to complete. Plaintiffs failure to complete the

forgery packet likely subjected his dispute to a frivolous determination. However, there is no

indication that HESAA notified Plaintiff that it determined the dispute to be frivolous because the

forgery packet was not completed. Further, although HESAA now contends it has completed its

investigation, which “has resulted in an impasse,” the facts presented do not indicate whether

HESAA notified Plaintiff of its conclusion. Therefore, HESAA’s motion with regard to this count

is denied.

        With regard to Trans Union, the facts reveal no dispute that Trans Union, first, was

reasonable when it relied upon HESAA’s reporting to add the account to Plaintiffs file and,

second, reasonably responded to Plaintiffs notification that he disputed the account. “When a

consumer notifies a credit reporting agency directly of a dispute, the agency shall, free of charge,

conduct a reasonable reinvestigation to determine whether the disputed information is inaccurate

and record the current status of the disputed information, or delete the item from the file” within

thirty days of receiving notice of the dispute. 15 U.S.C.   §   168 li(a)(1)(A).

       It is clear from the evidence presented that Trans Union acted reasonably after learning of

the dispute. Plaintiff notified Trans Union of the dispute on March 14, 2014. Trans Union

conducted its reinvestigation and permanently deleted the account from Plaintiffs file on March

19, 2015. Plaintiffs FCRA claims against Trans Union are therefore dismissed.




                                                 11
                                      Willful FCRA Violation

        Defendants seek dismissal of Plaintiff’s claims against them for willful violation of the

FCRA (count two). “[W]illful violations of the FCRA are assessed for ‘reckless disregard.”

Cortez, 617 F.3d at 721 (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 60 (2007)). “[A]

company subject to the FCRA does not act in reckless disregard of it unless the action is not only

a violation under a reasonable reading of the statute’s terms, but shows that the company ran a risk

of violating the law substantially greater than the risk associated with a reading that was merely

careless.” Safeco Ins. Co. ofAm. V Burr, 551 U.S. 47, 69 (2007). Plaintiff has provided the Court

with no credible evidence that either HESAA or Trans Union acted willfully or with reckless

disregard in its reinvestigation of Plaintiffs dispute. Defendants are therefore entitled to summary

judgment on count two of the complaint.

                                     Preemption   —   Defamation

       The FCRA provides that “no consumer may bring any action or proceeding in the nature

of defamation, invasion of privacy, or negligence with respect to the reporting of information

against any consumer reporting agency, any user of information, or any person who furnishes

information to a consumer reporting agency.” 15 U.S.C. 168 lh(e). An exception applies “to false

information furnished with malice or willful intent to injure such consumer.” Id.

       Apart from Plaintiffs conclusory allegations set forth in his complaint, (see Amended

Complaint at   ¶J   70, 77, 83), no evidence has been provided to the Court indicating that any

Defendant acted with malice or willful intent. Plaintiffs common law defamation claim is

therefore preempted by the FCRA and is dismissed.




                                                12
                                 Substantive Defamation Argument

          Under New Jersey law, there are four elements of a cause of action for defamation: “(1)

 the assertion of a false and defamatory statement concerning another; (2) the unprivileged

 publication of that statement to a third party; and (3) fault amounting at least to negligence by the

 publisher.” Leang v. Jersey City Rd. ofEduc., 198 N.J. 557, 585 (2009) (quoting DeAngelis v. Hill,

 180 N.J. 1, 13(2004)).

          Based on the undisputed evidence provided to the Court, it is clear that Goldman did not

make any report to either Trans Union or Experian. It was HESAA alone that purportedly engaged

in the reporting alleged. Goldman is therefore entitled to summary judgment on the defama
                                                                                          tion
claim against him.

                                        Invasion of Privacy

          Defendant Goldman argues he is also entitled to summary judgment on Plaintiffs invasion

of privacy claims against him. The tort of invasion of privacy, or intrusion upon seclusion,

“impose[sj civil liability on ‘one who intentionally intrudes, physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns.” Soliman v. Kushner Cos., Inc.,

433 N.J. Super. 153, 169 (N.J. Super. Ct. App. Div. 2013) (quoting Hennessey v. Coastal Eagle

Point Oil Co., 129 N.J. 81, 94 (1992)). The intrusion at issue must be “highly offensive to
                                                                                            a
reasonable person.” Hennessy, 129 N.J. at 94-95. Efforts to collect a debt can rise to an intrusion

upon seclusion tort only when Defendant’s actions “amount to a course of hounding the plaintiff,

    becom[ing] a substantial burden to his existence.” Rush v. Portfolio Recovery Assocs., LLC,

977 F. Supp. 2d 414, 434 (D.N.J. 2013) (quoting Restatement (Second) of Torts
                                                                                     §   652B, cmt. d

(1977).




                                                 13
         As is clear from the record, only HESAA was involved in Plaintiffs tax refund offset.

 Moreover, in an exchange during Plaintiffs deposition, he stated that Goldman never went to his

 house, knocked on his door, called him late at night, or posted public signs saying he was a

 deadbeat. (Yurkovich Dep. at 111:9 to 112:5). Goldman is therefore entitled to summary judgment

 on Plaintiffs intrusion upon seclusion claims.

                                           Sanctions Motion

        Defendant Goldman argues for sanctions, claiming that Plaintiffs counsel “continued to

advocate for Counts Four and Five after it was clear that there was neither a factual nor legal basis

for either count.” (Goldman’s Motion for Sanctions, ECF No. 64-2, at 5). By letter dated August

28, 2018, counsel for Goldman notified counsel for Plaintiff that discovery had shown that his

client’s defamation and privacy claims were unwarranted and demanded that Plaintiff dismiss the

remaining claims against Goldman.

        Federal Rule of Civil Procedure 11 requires an attorney who signs a complaint to certify

both that it is not interposed for improper purposes, such as delay or harassment, and that there is

a reasonable basis in law and fact for the claim.” Napier v. Thirty or More Unidentified Federal

Agents, Employees or Officers, 855 F.2d 1080, 1090 (3d Cir. 1988). The rule “was designed to

discourage the filing of frivolous, unsupported, or unreasonable claims.” Acevedo v. Monsignor

Donovon High Sch., 2006 WL 2594877 (D.N.J. Sept. 11, 2006). “The legal standard is one of

reasonableness under the circumstances.” Gaiardo v. Ethyl Corp., 835 F.2d 479, 482 (3d Cir.

1987). “The district court has substantial discretion to determine the nature and extent of a

sanction.” Napier, 855 F.2d at 1091. “[I]f evidentiary support is not obtained after a reasonable

opportunity for further investigation or discovery, the party has a duty under the rule not to persist

with that contention.” Fed. R. Civ. P. 11(1993 Advisory Committee Note).



                                                  14




                                      I
                                      I
         Although Goldman’s motion to dismiss is meritorious, the Court, in its discretion, finds

 that Plaintiffs counsel’s conduct does not rise to a level of frivolous or unreasonable conduct that

 would warrant an award of sanctions. Accordingly, Goldman’s motion for sanctions is denied.

                                          Motion to Strike

        Trans Union has filed a motion to strike two declarations completed by Joseph Bahgat,

 Plaintiffs counsel. Trans Union argues they constitute “declaration[s] of a witness who was not

 identified in Rule 26(a)(1) Disclosures” and “may not be used to admit new facts to oppose

 summary judgment.” (Trans Union’s Brief in Support of Motion to Strike, ECF No. 80-1, at
                                                                                          5);
see also Lujan v. Cabana Mgt., 284 F.R.D. 50, 72-73 (E.D.N.Y. 2012).

        Inasmuch as the Court has already granted summary judgment in Trans Union’s favor, the

motion to strike is denied as moot.

                                              ORDER

        This matter comes before the Court on six motions: (1) a motion for summary judgment

filed by Defendant Trans Union Corp. (ECF No. 62); (2) a motion for summary judgment filed
                                                                                           by
Defendant Russell P. Goldman (ECF No. 63); (3) a motion for summary judgment filed by

Defendant New Jersey Higher Education Student Assistance Authority (HESAA) (ECF No.
                                                                                    65);
(4) a cross-motion for summary judgment filed by Plaintiff Michael V. Yurkovich (ECF No. 77);

(5) a motion for sanctions filed by Defendant Goldman (ECF No. 84); and (6) a motion to strike

Plaintiffs statement of material facts and affidavit in opposition to Defendants’ summary

judgment motions filed by Defendant Trans Union (ECF No. 80). The Court has considered the

written submissions of the parties, the documents attached thereto, and held oral argument on the

matter on February 28, 2019. Accordingly, for the reasons stated herein and for good cause shown,

       ITiSonthis     1    dayofiuly, 2019,



                                                15
         ORDERED that Trans Union’s motion for summary judgment (ECF No. 62) is granted;

and it is further

         ORDERED that Goldman’s motion for summary judgment (ECF No. 63) is granted; and

it is further

         ORDERED that HESAA’s motion for summary judgment (ECF No. 65) is granted in part

and denied in part as follows:

                •   Summary judgment is granted on Plaintiff’s claim for willful violation of the FCRA

                    against HESAA;

            •       Summary judgment is denied on Plaintiffs claim for negligent violation of the

                    FCRA against HESAA and it is further

        ORDERED that Plaintiffs cross-motion for summary judgment (ECF No. 77) is granted;

and it is further

        ORDERED that Goldman’s motion for sanctions (ECF No. 84) is denied; and it is further

        ORDERED that Trans Union’s motion to strike Plaintiffs statement of undisputed

material facts (ECF No. 80) is denied as moot.




                                                        PETER G. SHERIDAN, U.S.D.J.




                                                   16
